Exhibit 10.14

 

REPRESENTATIVE AGREEMENT

 

This Representative Agreement (this “Agreement”) dated as of _______, is entered
into by and between Sports Field Holdings, Inc., a corporation incorporated
under the laws of the State of Nevada, having its primary office at 4320
Winfield Road, Warrenville, IL, 60555 (the “Company”) and __________, an
individual having an address at ___________(“Representative”).

 

1) APPOINTMENT AND ACCEPTANCE. Company appoints Representative and gives him the
non-exclusive right to promote the sale of and solicit Projects (as defined in
Section 3 herein) for the Company, in the Territory (as defined in Section 2
herein), and Representative accepts the appointment and agrees to promote the
sale of and solicit Projects for Company as defined by this Agreement.

 

2) TERRITORY. Representative’s assigned territory (the “Territory”) shall
consist of the following: the 50 U.S. States with a primary focus on large
institutional athletic facilities design and management companies, private
colleges and high schools.

 

3) PROJECTS AND SERVICES. As used herein, “Projects” shall mean and refer to all
engagements related to design, engineering and construction services offered by
the Company.

 

4) COMMISSIONS. Company shall pay Representative commissions (“Commissions”) on
Projects sold by Representative as follows: (i) ____% of the Total Invoice Price
on all Projects sold by Representative which occur after an introduction by
Representative, but which the majority of the sales process is led by an
internal company sales representative; and (ii) ____% of the Total Invoice Price
on all Projects sold by Representative which occur after an introduction by
Representative, where Representative negotiates and closes such sale without the
assistance of the Company’s internal sales team or outside sales
representatives. “Total Invoice Price” shall mean the total contract price at
which a Project is invoiced to the customer.

 

5) EXPENSE REIMBURSEMENT. Company agrees to reimburse Representative all travel
expenses, including airfare, hotel, and rental car, which have been approved in
writing by the Company in advance. Representative shall submit expense receipts
to the Company on or prior to the fifth business day of the following month.
Reimbursement of expenses for the preceding month shall be paid on the 15th day
of each month by Company.

 

6) EQUITY COMPENSATION. Company agrees to issue to Representative (i) ________
shares of the Company’s restricted common stock within 30 days of execution and
delivery of this Agreement; (ii) ________ shares of the Company restricted
common stock, which shall vest at the rate of _______ per quarter, issuable as
of the fifth business day following the last day of each such quarter, effective
beginning as of the quarter ending _______; and (iii) upon the Company receiving
an aggregate of $_______ in Total Invoice Prices attributable to Projects sold
by Representative, an additional _______ shares of the Company’s restricted
common stock.

 



 1 

 

 

7) COMPUTATION AND PAYMENT OF COMMISSIONS. Representative’s Commissions will be
earned on the 45th day after mobilization of each such Project hereunder. Within
10 days of the execution of a contract, Company will deliver to the
Representative an executed version of such contract including all internal
supporting documentations, schedules and exhibits related to such Project.

 

8) ACCEPTANCE OF PROJECTS. Representative agrees and acknowledges that the
Company shall have the exclusive right to decide, in its sole discretion,
whether to proceed with any Project and the terms and conditions of all Project
contracts and any amendments thereto are subject to acceptance or rejection by
Company in its sole discretion.

 

9) REPRESENTATIVE RELATIONSHIP AND CONDUCT OF BUSINESS. Representative shall
promote the sale of and solicit Projects in the Territory as an independent
contractor, and will pay all commissions, salaries, bonuses, and expenses of
employees and salespersons and any and all taxes properly and lawfully
associated with doing business as an independent contractor. Representative is
not an employee of Company for any purpose whatsoever, but is an independent
contractor with limited authority. Representative shall have sole control of the
manner and means of performing under this Agreement. Company shall not have the
right to require Representative to do anything which would jeopardize the
relationship of independent contractor between Company and Representative.
Nothing in this Agreement shall be construed to constitute Representative as a
partner, employee or general agent of Company nor shall either have any
authority to bind the other in any respect.

 

Company shall hold Representative, his employees, agents, advisors and
shareholders (collectively, the “Representative Indemnified Parties”) harmless
from and shall defend and indemnify the Representative Indemnified Parties
against all claims, causes of action, debts, liabilities, loss, costs, expenses
or damages, including court costs and reasonable attorneys’ fees, related to any
services, products and or other of Company’s property (whether or not
defective), or any act or omission of Company, including but not limited to, any
injury (whether to body, property, or personal or business character or
reputation) sustained by any person or to property, and for infringement of any
trademark, copyright and patent rights or other rights of third parties, and for
any violation of municipal, state, or federal laws or regulations related to
such Projects.

 

Company shall include Representative, and his agents, as applicable, in its
general umbrella policy or any other applicable insurance policy and list
Representative, and his agents, as applicable, as an “additional insured” in the
insurance policy and shall provide Representative with proof of such insurance
within 30 days of the date hereof.

 

Company shall furnish Representative, at no expense to Representative, turf
samples, catalogs, literature, demonstration equipment and any other material
necessary for the proper promotion and solicitation of Projects in the
Territory. If for any reason Representative takes possession of promotion items
(or other property belonging to the Company), reasonable use and care of the
items shall be exercised by Representative while in his possession but the risk
of loss or damage to the Products (or other of Company’s property) is to be
covered by Company or Company’s insurance at Company’s cost.

 



 2 

 

 

Any literature which is not used, or turf samples, demonstration equipment or
other items belonging to Company shall be returned by Representative to Company
at its request upon reasonable notice so long as it does not adversely affect
Representative’s ability to sell the Products and otherwise to abide by this
Agreement.

 

10) CONFIDENTIALITY.

 

a) Confidential Information. The Representative, in performing the services
hereunder, will receive from the Company, the names, addresses, and phone
numbers of the Company’s clients and other contact information (“Contact
Information”), as well as all notes, analyses, memoranda, compilations, studies,
interpretations, contracts or other documents regarding the Company and/or its
customers, potential customers, their business(es), products and contacts, as
well as trade secrets and all other proprietary, privileged and/or confidential
materials, including field turf and other materials created or produced by the
Company (collectively, “Confidential Information”). Further, the Representative,
in performing the services hereunder, will independently generate additional
Contact Information, which will be integrated with existing Contact Information,
and all such Contact Information shall be included within the meaning of
Confidential Information as defined herein. The Representative agrees to hold
the Confidential Information in strictest confidence, and further agrees not to
directly or indirectly divulge, disclose or communicate to any person, firm, or
corporation, in any manner whatsoever, or to use for any purpose other than that
allowed by the Company, any of said Confidential Information without its prior
written permission. The Representative shall not, directly or indirectly,
reproduce, copy or disclose to others, any portion of the Confidential
Information; nor sell, give copy or reuse any of the Confidential Information,
in whole or in part, without the Company’s prior written consent. These
obligations shall survive the term of this Agreement. The Parties agree and
acknowledge that the Representative’s obligations with respect to Confidential
Information hereunder shall not apply to any information that: (i) was generally
known to the public as of the date of its receipt; (ii) was already known to the
Representative as of the date of receipt thereof, as Representative can
demonstrate with written evidence; or (iii) was made available to the
Representative by a third party, who, to Representative’s knowledge, was
authorized to disclose such information.

 

All Confidential Information shall remain the Company’s property, and upon
termination of this Agreement, such Confidential Information, including all
copies, shall be returned to the Company.

 

b) Non-Solicitation. The Representative covenants and agrees that during the
term of this Agreement, and for a two (2) year period immediately following the
termination of this Agreement, regardless of the reason therefor, the
Representative Parties shall not solicit, induce, aid or suggest to: (i) any
employee of the Company to leave such employ, (ii) any contractor, consultant or
other service provider to terminate such relationship, or (iii) any customer,
agency, vendor, or supplier of the Company, or any person or entity included in
the Contact Information, to cease doing business with the Company.

 

c) Non-disparagement. Neither the Representative, nor any parties affiliated
with the Representative, (each, a “Representative Party”) will make any remarks
or adverse statements, in any and all media (e.g., in writing, orally or on the
internet via, among other things, blogs, message boards and social networks),
about the Company or its affiliates that could reasonably be construed as
disparaging or defamatory, or to cast the Company or any of its affiliates in a
negative light, or harm the Company’s or any of its affiliates’ current or
prospective business plans.

 



 3 

 

 

d) Non-competition. In the event that this Agreement is terminated (A) by the
Company for cause, pursuant to Section 12(a) or 12(b) below or (B) by the
Representative’s notice to cancel renewal of this Agreement, pursuant to Section
12 below, except as a passive investor in less than five percent (5%) of the
equity securities of a publicly-held company, during the period commencing on
the date hereof and ending one (1) year after the termination of this Agreement,
the Representative shall not engage in, own or control an interest in, or act as
a principal or employee of, or consultant to, any firm or company (a) engaged in
a venture or business substantially similar to that of Company or (b) which is
in direct or indirect competition with Company.

 

e) Enforcement. In view of the foregoing, the Representative acknowledges and
agrees that it is reasonable and necessary for the protection of the good will,
business, trade secrets, and Confidential Information of the Company that the
Representative makes the covenants in this Section 10 and that the Company will
suffer irreparable injury if a Representative Party engages in the conduct
prohibited by Section 10(a), (b) or (c) of this Agreement. The Representative
agrees that upon a breach, threatened breach or violation by a Representative
Party of any of the foregoing provisions of this Section 10, the Company, in
addition to all other remedies it may have including an action at law for
damages, shall be entitled as a matter of right to injunctive relief, specific
performance or any other form of equitable relief in any court of competent
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law, to enjoin and
restrain the Representative and each and every other person, partnership,
association, corporation or organization acting in concert with the
Representative, from the continuance of any action constituting such breach. The
Company shall also be entitled to recover from the Representative all of its
reasonable costs incurred in the enforcement of this Section 10 including its
reasonable legal fees. The Representative acknowledges that the terms of Section
10(a), (b) or (c) are reasonable and enforceable and that, should there be a
violation or attempted or threatened violation by the Representative of any of
the provisions contained in these subsections, the Company shall be entitled to
relief by way of injunction, specific performance or other form of equitable
relief. In the event that any of the foregoing covenants in Sections 10(a), (b)
or (c) shall be deemed by any court of competent jurisdiction, in any
proceedings in which the Company shall be a party, to be unenforceable because
of its duration, scope, or area, it shall be deemed to be and shall be amended
to conform to the scope, period of time and geographical area which would permit
it to be enforced.

 

11) TERM OF AGREEMENT AND TERMINATION. This Agreement shall continue in full
force and effect for a term of 18 months from the date of execution and shall be
binding upon and inure to the benefit of the parties hereto and their successors
and assigns including purchasers of Company’s assets as more fully stated below.

 

The Agreement shall renew automatically for successive 12 month terms unless
either party notifies the other, in writing, of its intention not to renew at
least ninety (90) days before the end of the initial term of this Agreement or
any renewal term; provided, however, for the avoidance of doubt, the parties
hereby expressly agree and acknowledge that no equity compensation will be owed
in connection with any renewal term hereunder.

 



 4 

 

 

This Agreement may be terminated only for the following reasons: by one party
immediately, without notice, if the other party commits an act of fraud, files a
voluntary petition for bankruptcy or reorganization, is the subject of an
involuntary petition for bankruptcy, has its affairs placed in the hands of a
receiver, enters into a composition or assignment for the benefit of creditors,
or is insolvent.

 

Should either party be in material breach of or material non-compliance with any
of the terms of this Agreement, the other party may terminate this Agreement by
giving written notice of such breach or noncompliance and the right to correct
the breach.  If the breach is not corrected or compliance not made within 14
days of the date of such notice, this Agreement may be terminated immediately at
the end of said 14-day period.

 

12) RIGHTS UPON EXPIRATION OR TERMINATION. Upon the expiration or termination of
this Agreement for any reason

 

a) Representative shall be paid (i) all Commissions earned in accordance with
Section 4 hereof, but not yet paid in accordance with Section 7 hereof; and (ii)
any Future Commissions (as defined below) owed pursuant to Forecasted
Opportunities. “Forecasted Opportunities” shall mean all Projects where (i)
during the one-year period preceding the date of termination or expiration of
this Agreement, the Representative had active and direct contact with such
customer regarding such Project, as can be evidenced in writing; and (ii) the
Company has begun work on such Project during the six-month period immediately
following the date of termination or expiration of this Agreement. Commissions
on Forecasted Opportunities (the “Future Commissions”) shall be paid in
accordance with Section 7 hereof, except that Future Commissions shall only be
paid through the third anniversary of the date of termination or expiration of
this Agreement.

 

b) Company shall continue to furnish Representative copies of Projects and
invoices and other documentation on all customer business in the Territory on
which Representative has earned or is to be paid a commission under this
Agreement until the date of the final commission payment to Representative.

 

c) Both parties have the right to audit (and shall retain such right after the
effective date of termination of this Agreement) all documentation related to
this Agreement. Such audit shall be scheduled on a date mutually agreed upon but
no greater than 30 days after written request, allowing the other party or its
duly appointed representative to audit documents of the other party, to be
limited to documents relating to Projects and commission on sales in the
Territory.

 

13) MISCELLANEOUS

 

a) This Agreement contains the entire understanding of the parties, shall
supersede any other oral or written agreements, and shall be binding upon
successors and assigns. It may not be modified in any way without the written
consent of an officer or owner of both parties.

 



 5 

 

 

b) If any provision of this Agreement is held to be invalid or unenforceable,
such provision shall be considered deleted from this Agreement and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.

 

c) The parties agree that notwithstanding the termination of this Agreement, all
provisions that, by their nature, are intended to survive termination or
expiration shall so survive, including, without limitation, Sections 4, 9, 10
and 12.

 

d) The failure of either party to enforce, at any time or for any period of
time, any provisions of this Agreement shall not be construed as a waiver of
such provision or of the right of such party thereafter to enforce such
provision, and no such waiver shall be deemed the waiver of any subsequent
breach or default of the same or similar nature.

 

e) This Agreement shall be binding upon parties and their respective heirs,
legal representatives, and successors. The rights and interests of Company
hereunder may be assigned to (i) a subsidiary or affiliate of the Company or
(ii) a successor business or successor business entity that is not a subsidiary
or affiliate of the Company without the Representative’s prior written consent;
provided, however, that in either case the assignee continues the same business
of the Company. The rights, interests and obligations of Representative are
non-assignable.

 

f) This Agreement shall in all respects be governed by and construed under the
laws of the State of New York without giving effect to the principles of
conflict of laws. Any dispute arising out of or related to this Agreement or
performance hereunder shall be litigated in the Courts of New York County in the
State of New York. The Parties irrevocably consent to the jurisdiction and venue
of such New York Courts, and hereby waive, to the maximum extent permitted by
law, any objection, including any objection based on FORUM NON COVENIENS, to the
bringing of any such proceeding in such jurisdictions.

 

g) The captions and headings contained in this Agreement are for convenience
only and shall not be construed as a part of this Agreement.

 

h) Wherever it appears appropriate from the context, each term stated in this
the singular or the plural shall include the singular and the plural.

 

i) The parties hereto agree that they will take such action and execute and
deliver such documents as may be reasonably necessary to fulfill the terms of
this Agreement.

 

j) The Representative represents and warrants that it is not subject to any
prohibition or restriction, oral or written, preventing it from entering into
this Agreement and undertaking its duties hereunder.

 

k) This Agreement may be executed in multiple counterparts, each of which shall
be deemed and original.

 

[Signature page follows]



 



 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SPORTS FIELD HOLDINGS, INC.

 

By:       Jeromy Olson       Chief Executive Officer  

 

 

 

 



 

NAME HERE, an individual

 

 

7



 

 